The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim 1 is objected to on line 11 and line 14 because of the language “among the plurality of speakers in the sound source”.  Perhaps, the language should be “among the plurality of speakers in the sound space”.  Claims 2-4 and 16 are objected to as being dependent upon an objected claim.
	Claim 18 is objected to on line 8 because of the language “the processor, in a state…”  Perhaps, the language sound be “the processor outputs, in a state…”

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruelle-Drews (US 8,442,239).
	Regarding claims 1, 6, and 11, Bruelle-Drews discloses a sound signal output method and device for outputting sound to a plurality of areas in a sound space (e.g., vehicle cabin) by a plurality of speakers 108, 110 in the sound space, comprising:  a memory storing instructions; and a processor that implements the instructions (see claims 14-19 of Bruelle-Drews) to:  obtaining any of a first sound signal of a first sound source (voice audio such as mobile terminal audio or text-to-speech audio; see col. 4, line 66, through col. 5, line 7), a second sound signal of a second sound source (e.g., children audio such as radio, tv, cd/dvd, etc.; see fig. 3), and a third sound signal of a third sound source (e.g., ‘driver information’ audio such as navigation or traffic notices; see fig. 2); receiving a setting of reproduction information indicating whether or not to output at least one obtained sound signal, among the first sound signal, the second sound signal, and the third sound signal, of the respective sound source to each of the plurality of areas in the sound space where the respective sound signal is to be output (see col. 3, lines 28-30, regarding “the amplifier 104 includes a balance setting circuit 116 that sets the balance of the speakers 108, 110 based upon user settings that are input into the GUI 112”), the plurality of areas in the sound space including at least:  a first area corresponding to a first part of the sound space (e.g., rear of vehicle) and including a first plurality of speakers 108, among the plurality of speakers in the sound space; and a second area corresponding to a second part of the sound space (e.g., front of vehicle) and including a second plurality of speakers 110 different from the first plurality of speakers 108, among the plurality of speakers in the sound space; and outputting the reproduction information and any of the first, second, and third sound signals, or reproducing any of the first, second, and third sound signals, based on the reproduction information (for example, see fig. 3, where the second sound signals (e.g., radio, CD/DVD, etc.) are reproduced based on the reproduction information (settings) that are input into the GUI 112), wherein:  in a state where the second sound signal (e.g., radio, CD/DVD, etc.) is indicated to be output to only the first area (e.g., rear of vehicle), the second sound signal is output to only the first plurality of speakers 108, or in reproducing the second sound signal, the second sound signal is output to only the first plurality of speakers 108, so that the output sound of the second sound signal is localized only to the first area (see col. 5, lines 18-20, regarding “the balance setting for a CD player can be setup to play audio outputs on speakers in the back seat where children may be located”); and in a state where the third sound signal (e.g., ‘driver information’ audio such as navigation or traffic notices) is indicated to be output to only the second area (e.g., front of vehicle), the third sound signal is output to only the second plurality of speakers 110 (see fig. 2 and note that user of GUI 212 can adjust slider 216 such that the third sound signal is output to all the speakers 110), or in reproducing the third sound signal the third sound signal is output to only the second plurality of speakers 110, so that the output sound of the third sound signal is localized only to the second area (see col. 5, lines 20-22, regarding “the children [in the rear of vehicle] may not want to hear the acoustic driver recommendations generated by the navigation system…”).
	Regarding claims 2, 7, and 12, the reproduction information includes speaker specification information specifying the respective plurality of speakers to be used in each of the plurality of areas.  See col. 4, lines 25-27, regarding “the horizontal and vertical adjustment bars 214, 216 may be adjusted to audibly reproduce acoustic driver recommendations on all the speakers or just one of the speakers”.  Thus, the reproduction information specifies the respective plurality of speakers to be used in each of the plurality of areas.  For example, in figure 3, the reproduction information specifies that all the rear speakers 108 are to be used in the rear of the vehicle and that none of the front speakers 110 are to be used in the front of the vehicle for reproducing a sound signal.
	Regarding claims 3, 8, and 13, the reproduction information includes position information indicating locations of the respective plurality of speakers disposed in the plurality of areas.  See col. 4, lines 25-27, regarding “the horizontal and vertical adjustment bars 214, 216 may be adjusted to audibly reproduce acoustic driver recommendations on all the speakers or just one of the speakers”.  Thus, the reproduction information includes position information that indicates the locations of the speakers to which the sound signal is to be reproduced.  For example, in figure 2, the reproduction information includes position information that indicates that the front left speaker near the driver is the only speaker in the vehicle cabin to reproduce a sound signal.  Note:  the user can adjust sliders 214, 216 indicating speaker positions to select any speaker, or plurality of speakers, in the cabin to reproduce the sound signal.
	Regarding claims 4, 9, and 14, the reproduction information includes localization information indicating a localization position of each of the first, second, and third sound sources.  For example, in figure 2, the reproduction information includes localization information indicating a localization position (e.g., front left speaker, or perhaps all front speakers) of the third sound source (e.g., ‘driver information’ audio such as navigation or traffic notices).  For example, in figure 3, the reproduction information includes localization information indicating a localization position (e.g., all back speakers) of the second sound source (e.g., children audio such as radio, tv, cd/dvd, etc).
	Regarding claims 16-18, the plurality of areas in the sound space include a third area corresponding to an entirety of the sound space (e.g., the entire inside cabin of the vehicle), and includes all of the plurality of speakers 108, 110.  The processor outputs, in a state where the first sound signal is indicated to be output to the third area (e.g., the entire inside cabin of the vehicle), the first sound signal to all of the plurality of speakers 108, 110 in the sound space.  See col. 4, lines 25-27, regarding “the horizontal and vertical adjustment bars 214, 216 may be adjusted to audibly reproduce acoustic driver recommendations on all the speakers…”  For example, the balance setting for the first sound signal (e.g., mobile terminal or a text-to-speech system) can be setup to generate acoustic telephone calls and text-to-speech audio on all the speakers 108, 110 in the sound space (see col. 4, line 66, through col. 5, line 25).

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        
pwh
September 11, 2022